DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend as follows:

20. (Currently Amended) The method of claim 16, wherein: the first arm and the second arm[[s]] are spaced apart from one another; and the first arm and the second arm are spaced apart from one another a distance, which permits the seat rail to be positioned between the first arm and the second arm with the first arm in contact with a first side of the seat rail and the second arm in contact with a lip member of the raceway assembly and the lip member in contact with a second side of the seat rail.

Allowable Subject Matter
Claims 1, 8, 10, 11, 16 and 20-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 16 with the important feature being “the clip assembly, comprises: a clip member comprising a first arm and a second arm, which oppose each other, and the first arm and the second arm are connected together at one end of the clip member; the second arm of the clip member is positioned extending through a clip opening, defined by a wall of the raceway assembly; and with the clip member positioned extending through the clip opening, the first arm and the second arm extend in a direction away from the wall of the raceway assembly.” Therefore claims 1, 8, 10, 11, 16 and 20-34 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed June 22, 2022, with respect to claims 1 and 16 has been fully considered and are persuasive.  The applicant has amended claims 1 and 16 to include “the clip assembly comprises a clip member having a first arm and a second arm, which oppose each other, and the first arm and second arm are connected together at one end of the clip member: the second arm of the clip member is positioned extending through a clip opening, defined by a wall of the raceway assembly; and with the clip member positioned extending through the clip opening, the first arm and the second arm extend in a direction away from the wall of the raceway assembly.” These limitations are set forth in allowable dependent claims 9 and 19 (see Office action mailed on March, 31, 2022). Therefore, the 35 USC 103 rejection has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848     
/William H. Mayo III/Primary Examiner, Art Unit 2847